                                                                         JS-6
 1

 2
                                                                         4/9/2020
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 JAMES LEE,                                        Case No.: 2:19-cv-06692 JAK (JPRx)
                                                     Hon. John A. Kronstadt
12                Plaintiff,
                                                     ORDER GRANTING STIPULATION
13         vs.                                       FOR DISMISSAL OF THE ENTIRE
                                                     ACTION
14
   YELLOW FEVER LLC D/B/A
15 YELLOW FEVER; R L JR AND E E

16
   GUIANG TRUST; and DOES 1
   through 10,
17
                  Defendants.
18

19         Based on the stipulation of the parties and for good cause shown:
20         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
21   all parties to bear their own fees and costs.
22         IT IS SO ORDERED.
23

24   Dated: April 9, 2020             _________________________________
                                           John A. Kronstadt
25
                                           United States District Judge
26

27

28
